DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s response to the Non-Final Rejection of November 19, 2020, filed February 05, 2021 is acknowledged.  Claims 5-9 are pending, claims 1-4 are cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art to the instantly claimed heat shielding film is Nanba et al. (JP 2014/152735 A, machine translation and figures from original), hereinafter Nanba (originally of record of the non-final office action dated February 06, 2020), as evidenced by Mitani (EP 0429656 A1) (originally of record of the non-final rejection dated November 19, 2020).  Nanba teaches layered heat insulation structure of an engine combustion chamber member (Abstract) comprising a piston body of aluminum alloy (19) (Pg. 7 [5]; FIG. 3) for use in an engine combustion chamber (Pg. 7 [1]) with a resin layer on it (27) (FIG. 3; Pg. 7 [4]-[5]) that is porous (Pg. 3 [4]; FIG. 3, pores open to a surface), applied to a roughened surface (creating pores in the resin layer) (Pg. 5 [12]; Pg. 8 [7]), and then a layer of pure Al (29) that is anodized with an alumite treatment (Pg. 8 [2]; Pg. 9 [4]; Mitani teaches anodic oxidation coatings formed by alumite treatment consist of a porous portion open to the surface, specifically for aluminum (Col. 3 Ln. 57-Col. 4 Ln. 2; Fig. 2 Col. 2 Lns. 52-55)) to form a lower layer (30) with irregularities (voids) that improves adhesion with the resin layer (27) (Pg. 8 [2]; FIG. 3; voids open to a surface; this layer comprises the same material as that claimed and acts as a second heat-shielding film), where the layers are separate regions (FIG. 3), the insulating layer has a small heat capacity and the heat capacity of the metal foil layer (29) is even smaller than that of the insulating layer (Pg. 8 [3]-[4]; silicon resin/silicon oxide with hollow particles (31) is known to have a smaller heat capacity than aluminum alloys, therefore both layers have lower heat capacities than the base material), the insulating layer has a lower thermal conductivity than the metal base material (Pg. 6 [8]), the resin layer (27) is indented in the direction of the metal foil (29) in the vertical middle of the component, by a thickness of the metal foil material (29) (FIG. 2).  Further, corrugation (pores) are present in the adhesion surface that connects the metal foil and resin layer, and reactive groups in the metal layer bond to organic groups on the resin (Pg. 4 [6]; corresponding to an intermediate layer of an adhesive) and the interface is cured (Pg. 9 [5]), as heat treatment is performed to bond the metal foil to the resin material (Pg. 4 [6]), where the resin material is known to be porous (Pg. 3 [4]), and the metal foil surface is anodized by alumite treatment (forming pores as discussed above) (Pg. 9 [4]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that heat treating to bond the layers would result in the adhesive layer incorporating the pores of each layer.  Nanba fails to teach or suggest (alone or in combination with the prior art) that the base aluminum alloy has a purity of less than 99.0%, the second film has a lower heat conductivity than those of the base material, and the first heat-shielding film is obtained by anodizing treatment of the Al alloy
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s claim amendments and arguments, filed February 05, 2021, with respect to 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The rejections of November 19, 2020 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784